office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b06 mmahaney posts-145086-07 uilc date date to natasha chevalier attorney dallas group small_business self employed from jason a spitzer senior technician reviewer branch office of associate chief_counsel procedure administration mark j weiss assistant branch chief branch office of associate chief_counsel corporate subject ---------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------------------------------- ----------------------------- creditor date date date date ------------------------------------- --------------------------- ----------------------- --------------------- ---------------- posts-145086-07 ------- ------ -------- --------------- ----------------- --------------- --------------- --------------- --------------- --------------- year aa bb mm nn oo pp qq rr ss issue whether a court order when an agreed motion to dismiss with prejudice was issued and signed on date resulted in the discharge of taxpayer’s debts with creditor as of date conclusion the issued and signed court order does not determine the discharge date of taxpayer’s debt with creditor the terms of the settlement agreement determine the timing of the actual discharge of taxpayer’s debt facts the taxpayer is attempting to claim additional basis in its shares of s_corporation stock by relying on 531_us_206 the holding in gitlitz provides that cancellation of debt income excluded from an s corporation’s income may be added to a shareholder’s stock basis gitlitz was subsequently appealed when congress amended sec_108 this amendment became effective on date therefore the holding in gitlitz still applies to any discharge_of_indebtedness that occurred prior to date thus the date on which the debt at issue was cancelled becomes critical in instant case posts-145086-07 on date taxpayer an s_corporation entered into a term_loan agreement with an unrelated third party lender creditor and executed several secured promissory notes in favor of various creditor entities by which taxpayer borrowed dollar_figuremm from creditor at a stated_interest rate of aa per year the notes further provided that in addition to the aa coupon rate of interest the loan to taxpayer would also consist of the conveyance of a royalty adjustment sufficient to yield creditor a bb internal_rate_of_return additionally any overdue interest or principal amounts bore interest at bb during year taxpayer’s partners began experiencing financial difficulties that resulted in taxpayer defaulting on the required_payments to creditor taxpayer sued the partners who failed to make payments on corporate obligations and received a dollar_figurenn jury verdict and judgment on date since the judgment which was later backed by a cash bond in favor of the defendants was a substantial asset of taxpayer creditor decided to await the outcome of the defendants’ appeals before pursuing taxpayer’s collateral on date taxpayer executed in favor of creditor additional security agreements under the notes in ------- the dollar_figurenn judgment was reduced on appeal to dollar_figureoo of that amount creditor ultimately received dollar_figurepp since the judgment was divided among several parties the appellate court suggested that the reduction in the judgment was due in part to malpractice of taxpayer’s attorneys thereafter taxpayer filed a lawsuit against its attorneys creditor filed a plea in intervention in that lawsuit claiming that taxpayer owed creditor principal of dollar_figureqq under the notes plus interest royalties and other_amounts and asserted a right to recover those amounts from any liability adjudged to be due taxpayer from its former attorneys in its plea in intervention creditor claims that it should be permitted to intervene in the malpractice action because it had prior perfected first security_interest in all property proceeds and other collateral owned by taxpayer this security_interest extends to any judgment or settlement proceeds taxpayer may collect in this case creditor argued that it was entitled to intervene in the action because of its interest in the subject matter of the litigation and the disposition of the action in creditor’s absence may have impeded its ability to protect its security_interest creditor specifically stated in the plea that it was seeking to intervene in the action in order to protect its interest in any property owned by taxpayer the prayer for relief contained in the plea stated that creditor sought to recover any an all amounts that taxpayer was entitled to recover from defendants pleas in intervention were also filed by two other parties taxpayer filed motions to strike interventions regarding all three parties that sought to intervene the court’s order on motions to strike interventions divided the action into the main phase which referred to the portion of the action that included claims asserted by the taxpayer against the attorneys and the intervention phase which referred to the portion of the action which included the claims counterclaims and cross-claims asserted by and among any of the intervenors and taxpayers any third-party claims which may have been asserted by any of such parties pertaining to the issues involved posts-145086-07 in the intervention phase and the defenses asserted to such claims counterclaims cross-claims third party claims as such claims counterclaims cross-claims third party claims the order on motions to strike specifically provided that the intervention phase was limited to claims counterclaims cross-claims and third party claims relating to interests in the cause of action asserted by taxpayer against the attorneys in the main phase and or any proceeds thereof which are paid through judgment or settlement the attorneys were not parties to the intervention phase which was to be handled in a trial that was separate from the main phase all of the parties involved in the main phase and or the intervention phase eventually negotiated a settlement amongst themselves which was memorialized in a confidential settlement and release agreement the settlement agreement the settlement agreement states that effective as of the creditor effective date as to the taxpayers only and as to the collateral claims and effective as of the creditor payment_date as to all other taxpayer released parties other than with respect to the collateral claims creditor unconditionally fully and completely released and forever discharged the taxpayers from any and all obligations claims demands actions causes of action suits debts liens deficiencies accounts notes convenants contracts agreements promises liabilities etc whatsoever known or unknown accrued or unaccrued asserted or unasserted contingent or otherwise in law or equity arising prior to the creditor effective date or creditor payment_date respectively the creditor effective date was defined as the date which is five months after the creditor payment_date collateral claims is defined as any obligation claim demand action cause of action lien security_interest contract or agreement which relate to or comprise any real or personal_property collateral or security pledged or encumbered by any taxpayer released party to secure any debt or obligations to any of creditor including without limitation the notes the language in the settlement agreement specifically states that the release was intended to be general and inclusive and therefore the claims to be released shall include any claims in any way related to or in any manner arising out of the previous notes in furtherance of the forgoing release effective as of the creditor effective date the notes shall be deemed cancelled by creditor in furtherance of the settlement agreement on date a date before date the parties filed an agreed motion to dismiss with prejudice wherein it stated that plaintiffs defendant and intervenors no longer wish to prosecute claims among them and that they requested that the action be dismissed with prejudice as to all claims cross-claims or counterclaims brought or that could have been brought herein accordingly the order granting agreed motion to dismiss with prejudice the order states that the cause of action in the present case is hereby dismissed with prejudice towards refilling the same as to all claims cross-claims or posts-145086-07 counterclaims brought or that could have been brought herein including the claims in the intervention phase with each party bearing its own attorneys’ fees costs and expenses at the time of the order taxpayer’s total indebtedness to creditor was approximately dollar_figurerr as a result of the settlement agreement creditor received approximately dollar_figuress analysis the order dismissed the cause of action and barred creditor from pursuing any claims that were brought in the malpractice action or those which could have been brought within the action the consideration for doing so was that each party entered into the settlement agreement which served as a binding contract between them the settlement agreement served as a general release completely releasing taxpayer from any and all debts that were outstanding with regard to its obligations to creditor as of the creditor effective date a date subsequent to the date of the order when all of the parties signed the settlement agreement it created contract rights that could be judicially enforced amongst the parties thus in the event a payment was not received by creditor pursuant to the settlement agreement creditor could seek subsequent judicial assistance in enforcing the settlement agreement if creditor had no further rights with respect to the debt as of the filing of the order then there would be no incentive for a payment to be made to creditor subsequent to the entry of the order as creditor clearly had further rights effective subsequent to the order there was no discharge of taxpayer’s debts to creditor as of the date of the order please call meghan mahaney pincite-6869 or mark weiss pincite-7750 if you have any further questions ____________________ mark j weiss ____________________ jason a spitzer
